Being unable to agree with the majority, I must respectfully dissent. Under the circumstances herein, I would find that appellant timely filed an action in the common pleas court pursuant to R.C. 4112.06.
At the outset, the trial court and the majority confused the review proceedings contemplated by R.C. 4112.06 with a direct appeal such as that provided by R.C. 4141.28(O) and by R.C.119.12 from administrative actions. In short, R.C. 4112.06 does not provide for an appeal, whether upon questions of law or upon questions of law and fact, from a decision of the Civil Rights Commission. Rather R.C. 4112.06 contemplates the filing of a new independent action in the common pleas court, R.C. 4112.06(A) expressly providing that an aggrieved party "may obtain judicial review" of a commission order, or the commission "may obtain an order of court for the enforcement" of its orders, in a proceeding brought in the common pleas court of any county in which the unlawful discriminatory practice was committed or the person guilty of the unlawful discriminatory practice resides or transacts business. In other words, an original civil action must be commenced in an appropriate county, and both the employee and the employer have a choice of several different *Page 20 
counties in which to commence the action dependent upon the facts involved. In any event, the proceedings to review are commenced by the filing of an independent civil action in an appropriate court of common pleas, not by a direct appeal from the order of the commission, even though the statutory method of review is similar to some appeal methods. The confusion between judicial review and direct appeal is further exemplified by the majority's reference to and reliance upon federal authority since under federal law there is only judicial review by original actions, never direct appeal.
There is no time limitation specified in R.C. 4112.06 for the bringing of the action, whether it be brought by a complainant, respondent, or by the commission itself pursuant to R.C. 4112.06. R.C. 4112.06(B) expressly provides that the "proceedings shall be initiated by the filing of a petition in court * * * and the service of a copy of the said petition upon the commission and upon all parties who appeared before the commission." The commission is required to file a transcript of the evidence, and R.C. 4112.06(E) provides that the factual findings of the commission "shall be conclusive if supported by reliable, probative, and substantial evidence."
Nowhere in R.C. 4112.06 or elsewhere is there an express limitation upon the time that either a complainant, respondent, or the commission itself must file such a proceeding in the court of common pleas, such proceedings being for review of the commission order if brought by a complainant or respondent and for enforcement of the commission order if brought by the commission itself. The procedure, however, is the same whether the action be for review or for enforcement.
However, there is a limitation upon the time that the commission may commence an action for enforcement of its order, R.C. 4112.06(H) providing that "the commission may obtain a decree of the court for enforcement of such order upon showing that respondent is subject to the commission's jurisdiction and resides or transacts business within the county in which the petition for enforcement is brought." However, R.C. 4112.06(H) further provides the commission may commence such an action only "[i]f no proceeding to obtain judicial review is instituted by a complainant, or respondent within thirty days from the service of order of the commission." In other words, the plain meaning of R.C. 4112.06(H) is that the commission may not commence an action for enforcement of its order until thirty days have elapsed since service of its order (nor even at that time if a petition for review has been filed by a complainant or respondent).
There is nothing, however, in R.C. 4112.06(H) requiring that a petition to obtain judicial review be filed within thirty days after service of the order. Clearly, had this been the intent of the legislature, the section could have been written to provide specifically in R.C. 4112.06(A), (B), or (H) that a complainant or a respondent is required to file a petition for review within thirty days after service of the commission order. For whatever reason, the legislature determined not to insert such a requirement in the statute, and it is improper for this court to legislate and insert the provision into the statute by judicial fiat.
It must be noted that the thirty-day period during which the commission may not commence enforcement proceedings commences with the date of service of the commission order upon the respondent and complainant. R.C. 4112.05(G) provides that the service of findings of fact and conclusions of law of the commission shall be subject to the provisions of R.C. *Page 21 
Chapter 119 when the findings are adverse to a respondent. Although R.C.4112.05 (H) does not make specific reference to R.C. Chapter 119, complainants should be treated the same as respondents. Interestingly, however, R.C. 4112.05(I) provides that the commission may modify its findings at any time until a transcript of the record is filed in a court pursuant to R.C. 4112.06, which necessarily will be sometime after commencement of the proceedings for review. R.C. 119.09 provides that orders of administrative agencies must be served by certified mail, return receipt requested, upon affected parties and must include a statement of the time and method by which an appeal may be perfected. R.C. 119.12 provides that an appeal pursuant to that section must be commenced by filing a notice of appeal within fifteen days after the mailing of the notice of the agency's order.
Here, the commission mailed its order on July 23, 1985. The petition for judicial review was filed in the Franklin County Court of Common Pleas on August 26, 1985. That court sustained a motion to dismiss upon the grounds that the petition was not timely filed. In support of its motion to dismiss, the commission submitted an affidavit indicating that the final order was mailed to counsel for appellant Gray on July 23, 1985, and that it was received by counsel on July 24, 1985, a certified mail receipt being attached showing receipt by counsel. However, there is nothing in this record indicating that appellant Gray was himself served with notice of the commission order as expressly required by statute.
As noted above, R.C. 4112.05(G) and (H) require service of a copy of the commission order either upon the complainant or respondent, depending upon the determination of the commission. Here, rather than serving a copy upon the complainant, the commission served a copy upon the complainant's attorney. As noted above, R.C. 4112.05(G) specifically refers to R.C. Chapter 119, and R.C. 119.09 specifically requires service of an agency order upon the party affected by certified mail and further requires that a copy of the order be mailed to the attorney or other representative representing the party. There is nothing in R.C. Chapter 4112 suggesting that the required service of notice of an order may be effected solely by mailing a copy to the attorney for a party. Rather, the statute requires service of actual notice (by certified mail) upon the party himself, which service, in accordance with R.C. 119.09, must be accompanied by mail notification to the party's attorney. Since there is nothing in the record herein indicating that the order of the commission has been served upon the complainant, the time in which appellant Gray was entitled to commence an action for judicial review of the commission order had not yet expired, even assuming that somehow it had commenced to run.
Additionally, however, R.C. 4112.06(H) does not specifically or inferentially require that an action to review a commission order be filed within thirty days after service of such order. Rather, such section precludes the commission from seeking an enforcement order for thirty days after such service. This does not mean, however, that the time for filing an action to review the commission order is unlimited. Rather, inferentially the statute contemplates that the right of a complainant or of a respondent to commence an action to review a commission order will expire when the commission files an action for enforcement of its order, which the commission is precluded from doing for a thirty-day period following service of its order. To impose a thirty-day mandatory requirement by judicial amendment to *Page 22 
the statute not only is patently improper but is contrary to the obvious statutory scheme evinced by R.C. 4112.06.
The majority's reliance upon the alleged legislative intent not to establish an open-ended statute of limitations is mere bootstrapping. Not only is there no statutory or other basis for the intent, but the result of the majority opinion is an open-ended, time unlimited right of the commission to commence enforcement proceedings coupled with a disparate thirty-day limitation upon parties to object to the commission findings. Such an unfair limitation upon the right of a party to contest the commission finding should be imposed only where clearly expressed by statutory mandate. Thus, under the majority ruling, a party has less than thirty days to commence an original action to contest a commission finding, but, after waiting thirty days, the commission has an unlimited time within which to commence enforcement proceedings. Thus, the commission could wait years before commencing enforcement proceedings as to which the party who had relied upon the obvious and plain meaning of the statute will have lost any right to review because of judicial fiat, not legislative enactment.
The majority's reliance upon cases decided in other districts is misplaced. None of those cases involved or determined the issue before us. Rather, in each it was assumed that there was a right of appeal provided it was filed within thirty days. There is neither a statutory right of appeal nor a thirty-day limitation.
Accordingly, I would sustain the assignment of error, reverse the judgment of the Franklin County Court of Common Pleas, and remand for further proceedings.